 UNIFORM RENTALSERVICE187WE WILLoffer to Louis Prohaska,and upon application to those who wenton strike October 13,1965,immediate and full reinstatement to their formeror substantially equivalent positions,without regard to their seniority and otherrights and privileges previously enjoyed.WE WILL make whole Louis Prohaskaand those who went on strike Octo-ber 13,1965, forany loss of pay sufferedby themby reason of the discrimina-tion practiced against them in accordancewith therecommendations of theTrial Examiner'sDecision.All our employees are free to become or refrain from becoming members of theabove-namedlabororganization.WAHOO PACKING COMPANY,Dated-------------------By-------------------------------------------(Representative)(Title)ANTHONY B. CUDAHYDated-------------------By-------------------------------------------(Representative)(Title)JOHNQ. RUNYANDated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotifyLouisProhaska and all those employees who went onstrike onOctober 13,1965, if presently serving inthe Armed Forces of the UnitedStates of their right to full reinstatement upon application in accordance with theSelectiveServiceActand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employeeshaveany question concerning this notice or compliance with itsprovisions,theymay communicatedirectly withthe Board'sRegional Office, 1200RialtoBuilding,906 Grand Avenue, Kansas City, Missouri 64106,Telephone221-2732.Uniform Rental Service, Inc.andLocal 215, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case ?5-CA-2289.October 20, 1966DECISION AND ORDEROn April 15, 1966, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding,findingthat theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. lie further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of the complaint with respectthereto. Thereafter, the General Counsel filed exceptions to the TrialExaminer's Decision, a brief in support thereof, and a brief in sup-port of part of the Trial Examiner's Decision. The Respondent filedcross-exceptions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board has161NLRB No. 15. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDdelegated its powers in connection with thiscaseto a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are herby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions and briefs,and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with thefollowing modifications.1.We agree with the Trial Examiner that Respondent's letter tothe employees of about July 1, 1965, contained a threat to close theplant if the employees chose to be represented by the Union, and thatthe Respondent thereby violated Section 8 (a) (1) of the Act. How-ever, we do not agree with the Trial Examiner's finding that the sameJuly 1 letter did not contain promises of benefit conditioned uponemployee rejection of the Union.The alternatives placed before the employees by the letter which isset forth in the TrialExaminer'sDecision,appear to us to be clear :Choosing the Union as a collective-bargaining representative wouldinevitably lead to the closing of the plant, the threat found by theTrial Examiner; conversely, a rejection of the Union would open theclbo'r, to a share of the profits that would only thenaccrue.We thinkthat the promise conditioned upon rejection of the Union is as clearlyheld out to the employees as the threat of a plant closing if they votefor the Union. Such a promise is clearly a violation of Section8(a) (1), and we so find it.2.The Respondent contends, and the Trial Examiner found, thatJoyce Bartlett was discharged on July 23, 1965, because she removedcertain antiunion newspaper clippings from Respondent's bulletinboard. The General Counselmaintainsthat theasserted reason fordischarge is pretextual and was used by Respondentto rid itself oftheUnion's most active proponent.We agree with the GeneralCounsel.Although Bartlett occupied a responsible position with Respondentand was an admittedly satisfactory employee prior to the removal ofthe clippings, she was purportedly discharged for removing the postednewspaper clippings and the decision to terminate her was made evenbefore she was confronted with regard to that incident. Bartlett hadbeen the prime motivating force behind the union organizational cam-paign. She was the first to contact union agents, had held organiza-tional meetings at her home which she advertisedamongthe employ-ees, promptly signed an authorization card, and had solicited andwitnessed the signing of authorization cards which she turned overto union agents. The Respondent was aware of the Union's campaign UNIFORM RENTAL SERVICE189and of activity by Bartlett on the Union's behalf. It admitted hos-tility to the Union and an aversion to the Teamsters representing theOwensboro employees.In these circumstances, and upon the entire record, we are not per-suaded, as the Trial Examiner was, that Respondent discharged Bart-lett because her conduct in removing the posted material was an actof insubordination which called for a discharge lest the authority ofthe plant manager be jeopardized. Were the posters soliciting fundsfor the Red Cross, for example, we think it unlikely that the severepenalty of a discharge would have been imposed upon an experiencedand satisfactory employee who removed them. But the posters were inopposition to the Union and Bartlett's removal of them was anothermanifestation of her prounion attitude. On this occasion, we find, theRespondent decided to rid itself of Bartlett because of her prounionattitude and aedvities, and it thereby violated Section 8(a) (3) ofthe Act.3.Contrary to the Trial Examiner, we also find that the Respond-ent violated Section 8(a) (5) of the Act. As found by the Trial Exam-iner, the Union made a demand for recognition which was receivedby the Respondent on July 15, and the Union enjoyed majority statuson that date as evidenced by valid authorization cards on its behalf,signed by at least 12 of the 23 employees in the appropriate unit.'However, the Trial Examiner, noting the absence of a finding ofunfair labor practices after receipt of the Union's request for bargain-ing, concluded that the Respondent did not refuse to bargain with theUnion in good faith.It is undisputed that on June 29 the Union sent both a letter to theRespondent demanding recognition and a petition to the Board seek-ing an election. The petition was received by the Board on June 30,but the letter demanding recognition was' inexplicably not receiveduntil July 15. That letter, bearing a June 29 date, claims majoritystatus, spells out the unit, demands recognition, and requests a meet-ing to open negotiations. It then goes on as follows:At such meeting designated by you, if you have any doubtsthat we have not been designated by a majority of your employ-ees in the above-named unit, we shall be happy to prove ourmajority status by any means which may be mutually agreeable.We look forward to an early meeting with you.Very truly yours,This letter went unanswered. Hutcheson, Respondent's attorney,testified that the Respondent did not answer the letter because the'We need not pass on the validity of certain additional cards which the General Counselwould count. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion had by that time selected the method it chose to establish itsmajority status.2Unlike the Trial Examiner, we have found that the Respondentviolated the Act, not only by threatening to close down the Owens-boro operation, but also by promising benefits to the employees condi-tioned upon their rejection of the Union. More pertinently, followingreceipt of the Union's demand, the Respondent violated the Act bydischarging Joyce Bartlett. This termination of the prime mover ofthe union campaign was a violation of the type which best serves toundermine a union.3In all the circumstances of this case, we find that Bartlett's dischargewas an unfair labor practice inconsistent with a good-faith doubt ofthe Union's majority status and inconsistent with any professed desireby Respondent to rely upon a free election as the means for testingthat majority status 4 We conclude that the Respondent, in bad faith,refused to bargain with the Union, on and after July 15, 1965, in vio-lation of Section 8(a) (5) of the Act.REMEDYHaving found that the Respondent, Uniform Rental Service, Inc.,has engaged in unfair labor practices, we shall order the Respondentto cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.However, we shall not order Bartlett's reinstatement with backpay.Shortly, before her discharge, but unknown to Respondent until after-ward, Bartlett, without authority, entered Plant Manager Potter'suntended office and removed a letter from his desk. The letter was oneto the employees concerning the Union, and Bartlett showed it to someof them before its release by Potter. It is unimportant, we think, thatthe letter was in fact later distributed to the employees. The questionis simply whether or not an employee who improperly enters heremployer's private office and pilfers a letter has forfeited her rightsto backpay and reinstatement in the circumstances of this case. Wethink she has .5CONCLUSIONS OF LAWWe hereby adopt the Trial Examiner's Conclusions of Law, exceptfor paragraph 6, and hereby make the following additional Conclu-sions of Law :2 Based upon the Union's petition,a consent election agreement was entered into by theUnion on July 19 and by the Respondent on July 21.9N.L.R.B. v. Entwistle Mfg.Co.,120 F.2d 532,536 (C.A. 4).*Cf.Hammond&Irving,Incorporated,154 NLRB 1071.5 Offner Electronics,Inc.,134 NLRB 1064,1075-77. UNIFORM RENTALSERVICE191"6By discharging Joyce Bartlett on July 23, 1965, the Respondent violated Section 8(a) (3) and (1) of the Act""7By refusing, since July 15, to bargain collectively in good faithwith the Union as the exclusive representative of its employees in theappropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) and (1)of the Act"ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Uniform Rental Service, Inc, Owensboro, Kentucky, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Threatening its employees with closing the plant if theyselect the Union to represent them is their collective bargainingrepresentative(b)Promising benefits to employees conditional upon their rejection of the Union as their collective bargaining representative(c)Discouraging membership in Local 215, InternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen,and Helpers ofAmerica, or in any other labor organization, by discriminatingagainstemployees in regard to their hire or tenure of employment(d)Refusing to bargain in good faith concerning rates of pay,wages,hours of employment, or other conditions of employment, withthe above named Union as the exclusive representative of all employees in the approprite unit The appropriate unit isAll production and maintenance employees includingroute driversof Respondent employed at its Owensboro, Kentucky, establishment,excluding officeclerical and professional employees,guards, andsupervisors as defined in the Act(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed them by Section7 of the Act2Take the followingaffirmativeaction which the Board findsnecessary to effectuate the purposes of the Act(a)Upon request, bargain collectively in good faith with theabove named Union as the exclusive representative of the employeesin the above described appropriate unit, with respect to rates of pay,wages,hours of employment, or other conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement(b)Post at its plant in Owensboro, Kentucky,copies of theattached notice marked "Appendix " Copies ofsaid notice, to be furnished by the Regional Director for Region25, after being duly signed 192DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Company's representative, shall be posted by the Companyimmediately upon receipt thereof, and be maintained by it for at least60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted Reasonablesteps shall be taken by the Company to insure that said notices are notaltered, defaced,or coveredby anyother material(c)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPuisuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, asamended,we hereby notify our employees thatWE WILL, upon request, bargain collectively and in good faithwith Local 215, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,as the exclusivebargaining representative of all employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours ofemployment,and other conditions of employment and, if an understanding is reached, WE WILL embody such understanding ina signed agreement The bargaining unit isAll production and maintenance employees of Respondentemployed at its Owensboro, Kentucky, establishment, including route drivers, but excluding office clerical employees,professional employees, guards, and supervisors as defined inthe ActWE WILL NOT threaten our employees with closing the plant ifthey select Local 215, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as their bargaining representativeWE WILL NOT promise our employees benefits if they rejectLocal 215, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as their bargainingrepresentativeWE WILL NOT discourage membership in Local 215, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or in any other labor organiz ttion,discriminating against employment or any term or condition ofemploymentWE WILL NOT in any other manner interfere with,restrain, orcoerce our employees in the exercise of rights guaranteed themby Section 7 of the National Labor Relations Act, as amended UNIFORM RENTAL SERVICE193All oui employeesare freeto become or iemaui members of theabove namedUnion,or any otherUnion, and they are also free torefrain fromjouung any union, except to the extent that such rightsmay beaffected by the provisos in Section 8(a) (3) of the ActUNIFORM RENTAL SERVICE, INC ,EmployerDated----------------By-------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutivedays from thedate ofposting and must not be altered, defaced,or covered by anyother materialIf employees have any question concerning this notice or compliante with itsprovisions, they may communicate directlywith theBoard'sRegional Office,614 ISTACenter, 150 West Market Street,Indianapolis,Indiana 46204,Telephone 633-8921TRIAL EXAMINERS DECISIONSTATEMENTOF THE CASEThisproceedingarisesuponthe complaint of the General Counsel Issued Sep01965iupon a chargefiled July 29 by Local 215,International Brothertember30'hood of Teamsters ChauffeursWarehousemen and Helpersof America,hereincalled the Union Thecomplaint allegesthat UniformRentalService Inchereincalled the Respondent or the Company violated Section8(a) (1) ofthe Act in certam respectsmorespecifically describedherein violated Section8(a)(3) of the Actby discharging Joyce Bartlett, and violatedSection 8(a)(5) of theAct by refusingto bargain collectively with the UnionRespondents answer to the complaint deniesthe commission of any unfairlabor practicesDisposition of Respondent'smotionto dismiss the complaintismade in accordance with the findings herein.All parties were representedat the hearingwhichTrialExaminer W EdwinYoungblood conducted on January 4 5 and 6 1966 in Owensboro KentuckyBriefs have been received from the General Counsel andthe Respondent.Upon the entirerecord including my evaluation of the witnesses based on theevidence and my observationof their demeanorI make thefollowingPINpS ros or FACTL THEBUSINESS OF RESPONDENTRespondent,a Tennessee corporation with its principal office and place of bussness in Chattanooga Tennessee is engaged in the rental and laundering of industrialuniforms at various location, including the facilityinvolvedherein at OwensboroKentuckyDuring the year ending September 30 Respondent purchased materialsvalued in excess of $50 000directly fromoutside theState in which the facilitywas locatedDuring the sameperiodRespondent performed servicesfor industrial consumers valued in excess of $50000 of which services valued in excess of$50 000 were performed In States other than the State of Tennessee Respondentadmits and I find that it is engaged In commerce within the meaning of Section2(6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning of Section2(5) of the ActiUnless otherwise indicated all dates herein are in 1965264-188--6T-vol 161-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionParagraph 5(a) of the complaint alleges:"On an unknown date in'the early partof July 1965, the Employer,by its agent,W. H. Potter, Jr., threatened to discon-tinue its Owensboro operation and close the Owensboro establishment and imposeother unspecified reprisals if its employees supported the Union and promisedemployees unspecified benefits if they rejected or repudiated the Union."This allegation is based on a letter which W. H. Potter, Jr.,Respondent'sOwens-boro manager,distributed to Respondent's employees about July 12 The letter readsas follows:To all Uniform Rental Employees,I have just received word that the corrupt.Teamsters Union headed by con-victed criminal Jimmy Hoffa wants to represent our employees.I want everyone to know that Hoffa and his crowd of goons will not be welcome here, andI shall do every thing I am legally entitled to do to keep them out. Theonlychance that we have to continue this Owensboro operation is to work together& pull it out of the hole.In my opinion,thiscannotbe done with the Team-stersUnion.So far, this plant haslostmoney! Let's don't shake the boat. Whenwe start making this plant pay its own way, you employees will get your shareof the benefits.ButNo Unioncan ever make this Company do more than itcan financially do, or more than it is willing'to do.I don'tmind telling you all that I feel hurt becausesomeof you seem tohave more faith in the teamsters crowd than you do in me. I have done myvery best to make this operation a success,and I have fought for all of you.But it can't be a success unless weallwork together as a team.So remember,the future of this plant depends on you.I cannot believe more than two or three employees here really want theteamsters union.Uniform Rental Owensboro employees arebetterpeople thanthat!They will not want to associate with a union which has a criminalbackground!I know that some employees has signed union cards"just to get rid of theunion organizer"or to "avoid an argument,"but they really don't want theTeamsters.I ask you,for the benefit ofall of us,to workagainstHoffa, andkeep him out of here.I can assure you that I will exercise every legal rightthat I have to fight this union,and those who-from this time on-continueto support it.Personal regards,W. H. Potter, Jr.In the third sentence of this letter,Potter refers to the"onlychance that wehave to continue the Owensboro operation is to work together"and pull the Com-pany out of the hole.It seems clear to me that Potter was here saying that if theemployees and management did not work together the plant would close. ThenPotter states in effect in the next sentence that they cannot work together ifemployees are represented by the Teamsters Union. Later in the letter Potterreiterates the necessity for employees and management to work together and statesthat the future of the plant depends on the employees.So reading the letter incontext Potter was saying that the inevitable result if employees selected the Unionto represent them would be the closing of the plant.The Board has held that whenan employer engages in conduct for the purpose of implanting in employees a fearthat loss of jobs would inevitably follow a union victory, such conduct is coerciveand that employer has thereby violated Section 8(a)(1) of the Acts Or as theTrial Examiner put it inS.N.C.Manufacturing Co., Inc.,147NLRB 809, 820,"the letters were no different in their effect than a threat to close the plant"which the,Board has consistently held to be a violation of Section 8(a)(1) of theAct .4 Accordingly, I find Respondent violated'Section 8(a)(1) of the Act by theforegoing conduct.This date is based on the testimony'ofArtie Roberts,infra.I note also that the com-plaint alleges this occurred in the early part of July. Moreover,from its context,the letterapparently was written about the time the Union's petition was filed which was June 30.'Haynes Stellite Company, Division of Union Carbide Corporation,136 NLRB 95,-97,enforcement denied 310 F.2d 844(C.A. 6). See'alsoBernardin,Inc.,153 NLRB 939.4See alsoCleveland Woolens, Division of Burlington Industries,Inc.,140 NLRB 87, 93. UNIFORM RENTALSERVICE195This allegation also refers to Respondent promising employees unspecified bene-fits if they rejected the Union. The letter refers to employees getting their "share ofthe benefits" when the plant starts to pay its own way. I do not read this to con-stitute a promise of benefits conditioned on employees rejecting the Union. I shallrecommend the dismissal of this part of paragraph,5(a) of the complaint.The complaint also alleges in paragraph 5(b) and (c) as follows:(b)On or about July 22, 1965, the Employer, by its agent, W. H. Potter,Jr.,requested employees to publicly disclaim or disavow any interest in theUnion and to support the Employer's opposition to the Union by refusing toattendUnionmeetings.(c)On or about July 22, 1965, and an unknown date in early July 1965,the Employer, by its agent, W. H. Potter, Jr., threatened to terminate amica-ble and friendly relations with supporters and adherents of the Union.The General Counsel stated at the hearing that these allegations rest on Potter'sletter to employees dated July 22 (General Counsel's Exhibit 4-B) which readsas follows:To all Uniform Rental Employees,In order to give all of you an early opportunity to voteagainstthe outlawTeamsters Union, we have agreed with the National Labor Board to hold anelection in the lunch area between 3 to 5 in the afternoon of WednesdayAugust 18th. I have Confidence that my friends (that includes a large majorityof you) will work against this Union, and on election day will vote"No."While I recognize the protected legal right of anyone to go to union meet-ings, I would consider it a personal favor if our employees wouldnotgo. Ifthe union organizers go to the meetings, and only 3 to 4 show up, they willget the message loud & clear! They will know that Uniform Rental Employ-ees wantnothingto do with the Hoffa Union.I appreciate my friendsW. H. Potter, Jr.True enough, the Respondent is here asking employees to vote against the Unionand requesting employees not to support the Union by going to union meetings.But I do not construe the letter as requesting employees to "publicly" disclaim ordisavow the Union, andI see nothing unlawful in asking them to vote against theUnion or not to attend union meetings. Nor do I read the letter as threatening toterminate amicable or friendly relations withunionadherents. This is not neces-sarily the converse of advising employees that Potter would consider it a personalfavor if employees would not attend union meetings.I shall recommend the dis-missal of these allegations.The complaint alleges in paragraph 5(d) and (e) as follows:(d)On or about August 26, 1965, by its agent, Clifton Ward, the Employerpromised to consider and grant reclassifications of jobs and raises to employ-ees if they rejected or repudiated the Union and in order to cause them todo so.(e)On or about August 26, 1965, by its agent, Clifton Ward, the Employerthreatened to refuse to recognize or bargain with the Union if its employeesdesignated it as their representative.We turn first to the testimony of witnesses for the General Counsel. Carol Kellertestified that in August a group of employees went to see Clifton Ward in hisoffice about a raise. Ward told the employees that he could not talk to them abouta raise. Someone suggested' Ward come outside and talk to all the employees. Warddid so and told the employees(about 20) that "there was not going to be a unionand we couldn't have one and he said he wasn't going to negotiate. They weretrying to negotiate but he wasn't going to negotiate."When asked by the GeneralCounsel if she recalled anything else beingsaidby Ward, Keller replied: "He saidhe wasn't going to have no election because we didn't need one." Keller wasvague about when the conversation occurred first placing the month as June thenstating that she did not remember the exact date, and placing the date at some-time between June when her employment commenced and September 25, whenshe quit. On cross-examination, Keller recalled that the conversation occurred whenPotter was on vacation and placed the date as around August 15. Keller added toher version on direct examination by agreeing that Ward told the employees thathe could not give them a raise because of the situation with the Union which had 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be settled first before be could consider giving any wage increases Keller retterated that Ward said that he did not want a union and they were trying to negotiate but they were not going to negotiate and that s itCarolyn Fay Hamilton testified that"We went to Mr Ward and asked for araise and he told us he could not talk to us about a raise at this time that theLaborBoard was after him and that he would be back in 2 weeks to talk to eachof us individually concerning the raise and he said at the meeting at this timethat this thing would be settled and he said theredefinitelywould be no negotiaLions and there would be no union."Margaret Taylor testified that she heard Ward speak to the employees Accordingto Taylor the employees went to Ward and asked if they could get a raise and hereplied that he would not talk about a raise until the union matter was settledWhen asked by the General Counsel if she recalled whether Ward discussednegotiationsTaylor replied I just think he said he wouldn t talk about it untilthe Union matter was settledOn examination by the Union Taylor was asked ifWard said something about reclassifying the girls in 2 weeks and replied that shedid not hear anything about that She reiterated that she did not think he saidanything about not negotiating with the Union.She did recall that he said he didnot want the Union and 'we would lust have to wait and see how things weregoing to work outJudyWilliams, another witness calledby the General Counseltestified abouttheWard talk during her cross-examuiatwnWilliams was asked what Ward saidand repliedWell we all went up and asked him for a raise Our supervisor wentahead of us and was talking to bun Mr Ward and he told her to wait just aminute that he would tell us all at the same time what he had to say and be saidthat if the situation was cleared up that be might see fit to give us a raise but atthe time he couldo t possibly He said that he would return at a later date whichhe gave no specific time when he would be back to talk to each and every oneof us as individuals to see as towhat workwe were doing and he was just sayingthat in general that he would be back to talk about it later but right now hecouldn t because things were holdinghim back I supposeWilliams stated thatWard did not use the word"negotiation"nor did she recall hearing Ward saywhether or not he wanted or wouldhave aunion in the plantJo Ann Hazelwood testified that she heard Ward talk to the employees According to HazelwoodWard said that he could not talk to the employees about araise"right then"because of the Union Further that he hoped to have it settledin about 2 weeks acid he would be back and talk to the employees then Also Wardsaid that the Union wanted to negotiate but 'we re not going to and then Haulwood went back to work When asked on direct examination if Ward said anything about the women being reclassified Hazelwood replied that she really did nothear thatAfter being shown her Board affidavit Hazelwood testified that Wardsaid that he was going to coma back in 2 weeks and talk to the employees asindividuals and would classify them according to what they did.Turning now to the testimony of Respondents, witnessesm Angela Ball testifiedthat she heardWardtalk to employeesAccording to Ball, Ward said that hecould not do anything about a raise right then the eduction had to be settledbefore hecould doanything about a raiseFurther that Ward said that he wouldsend a man around or he would come himself when the situation was over and hewould talk to the employees about it Ball testifiedthatWard did not use theword"negotiate"orunion"Ball did not recall Ward saying anything aboutclassifying or reclassifying the girls at a later time.FesterWardanother witness calledbyRespondent testified that Ward said inhis talk thatlie could8Wt give the employees a raise because of the situation thatwas going on and after the situation was over he would see what could be doneFurther that he would take each employee iitdttesdually or with two or three at atime but each employee would have his own say as to what raise he should getbut he would we what he could do or he would send someone to talk to themifhe did not come.EsterWard,who incidentally is not related to- Clifton Wardfurther testified thatWard did not use the word negotiate "CliftonWard Respondents president who ordinarily offices in ChattanoogaTennessee testified that has Company has been dealing with the Teamsters UnioninChattanooga for approximately 10 years Further that if there was corruptionin the Teamsters Union at the time the Company first bargained with the Unionhe did not know it Ward frankly stated that he did not want the Teamsters Unionin the Owensboro operation UNIFORM RENTALSERVICE197When Potter the plant manager of the Owensboro operation went on vacationWard filled in for him On Thursday August 26 Jo Ann Hazelwood and otheremployees came to the door of Potters office where Ward was Jo Ann acted asspokesman and wanted to know when the employees could get a raise When Wardstarted to answer someone said that they could not hear and suggested that hecome out of the office Ward agreed to this and suggested getting all the girlstogetherWard told the employees that it was impossible at this time to give anyraises because they were tied up with the National Labor Relations Board andthey were not allowed to do or say anything He also advised the girls that theplant in Owensboro had been in operation for a year and a half and had not madeany money An employee asked if there was anything the employees could do toclear up this situation Before Ward could answer that question another employeeasked how the employees could get rid of the UnionWard replied that he didnot know Ward further stated that after the situation was cleared up about whatthe Company could do about it either he or Jim Beam(in charge of several ofRespondents operations including Chattanooga)would come back and talk to thegirls at that time At some point in the talkWard told the employees that he didnot want the Teamsters Union,and that they would do everything they legallycould to keep them out of the Owensboro plant Ward specifically denied that theword negotiationwas even mentionedWard added that he told the girls thatwhen they came back after the situation was cleared up they would talk to thegirls individuallyThe various versions of the Ward talk given by witnesses for the GeneralCounsel as shown by the recital above were contradictory on major points andillogical in certain respectsFor example Carol Keller testified that Ward said theemployees could not have a union and that he was not going to negotiate with theUnion Alsothat he was not going to have an election because they did not needoneAs Respondent and Union had entered into a consent-election agreementprior to this time it seems unlikely that Ward would have told the employees thatthey could not have a union or that he was not going to have an election becausethey did not need one Carolyn Fay Hamilton s version does not refer to an elec-tion at all although she did testify that Ward said there would be no negotiationsMargaret Taylor was asked if Ward discussed negotiations and replied that hejustsaid that he would not talk about the raise until the union matter was settledTaylor did not mention any talk about an electionWilliams did not recall Wardrising the word'negotiationHazelwood stated that Ward said that they were notgoing to negotiate with the Union but her version mentioned nothing about an election.On the other hand Ward s version of the talk was persuasively given is supported by the testimony of some of the General Counsel's own witnesses and is alogical account of what happened I credit Ward s version and reject the contraryversions given by some of the General Counsels witnesses It is clear from theforegoing that the allegations in paragraph 5(d) of the complaint that Wardpromised reclassifications and raises to employees if they rep ideated the Union andin paragraph 5(e) of the complaint that Ward threatened to refuse to bargain withthe Union if the employees selected it as their bargaining representative have notbeen established I shall recommend the dismissal of these allegationsParagraph 5(f) of the complaint was stricken from the Complaint at the hearing at the conclusion of the General Counsels case in chiefB Bartleit's dischargeThe complaint alleges that Joyce Bartlett s discharge on July 23 was violative ofSection 8(a)(3) of the ActWilliam Potter,manager of Respondents Owensboro operation testified that heposted some antiunion newspaper clippings on Respondents bulletin board 5 OnThursday morning July 22 Potter noticed that these clippings were gone Potterinquired of the washboy Pat Durbin if he knew who had taken the clippingsdown and Durbin replied in the negative Potter than asked Artie Roberts whoworked near the bulletin board if she knew who took the clippings down andRoberts replied that she did know and that others did too Potter repeated hisquestion and Roberts replied that Joyce Bartlett had taken the clippings downPotter asked what Bartlett did with the clippings and Roberts replied that Bartletttook them back in the order department Roberts also said that Margaret Gilmoreand Patsy McCarty had seen Bartlett take the clippings down Potter then talked5 Three separate sheets were posted which were received in evidence as General Couneels Exhibits 4(c) (d) and (e) 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Gilmore and Patsy McCarty who apparently verified Roberts' story. On Fri-day Potter took signed statements from Roberts, McCarty, and Gilmore relatingto the incident.Potter testified that he had been advised by his attorney, William Hutcheson, tobe extremely careful, and anytime he fired an employee if there was any questionat all about it, Hutcheson had instructed Potter to call him and get his advice.Prior to discharging Bartlett, Potter called Attorney Hutcheson and, after talkingwith him, Potter asked employee Bobby Calhoun to witness the conversation withBartlett.Potter testified that when the work stopped in the plant at 3:30 p.m. on Friday,he called Bartlett into his office, after having previously arranged to have Calhounstand at the door and listen. Potter asked Bartlett if she was through with her work,and she said that she was. Potter asked Bartlett if she had taken "any posters offthat I [he] had put on the bulletin board" and she said that she did not know whatbe was talking about Potter then told Bartlett that he had three signed statementsswearing that she had been seen taking the posters down that he had put there.Bartlett denied knowing what he was talking about, and Potter then told her thathe was sorry but he could not use her any more. Bartlett inquired what that meantand Potter told her that she was fired. Bartlett expressed the desire to see the signedstatements, but Potter refused to show them to her. Bartlett then left the office, andPotter also left to go back in the plant. Bartlett apparently turned around andstarted back for Potter's office and.seemed upset and told Potter that she intendedto see the statements. Potter refused saying that she was not going to see themunless there was some legal authority that forced him to show them to her. Potteradded that they had nothing further to discuss and told Bartlett to leave.Calhoun's testimony supports Potter's version of the discharge conversation, andspecifically supports Potter's testimony that he made inquiries of Bartlett regardingtaking the posters down before he fired her.Bartlett's version is substantially the same as Potter's version except that she tes-tified that Potter fired her before inquiring if she had taken the posters down. Bart-lett testified that she had not told Potter the truth in the discharge conversationwhen she denied knowledge regarding who took the posters down, and admittedthat she did in fact take the posters down, and that they were never returned to thebulletin board.6 Bartlett also admitted falsifying her age in order to obtain employ-ment with Respondent. In addition, Bartlett's testimony establishes that she first toldthe representative of the State Unemployment Security Division who investigatedher claim for compensation that she had not taken the posters down, then admittedtaking them down, but asserted that she returned them about 5 minutes later. Bart-lett also testified that she told the State representative that she took the postersdown, and kept them down. The Notice of Adjusted Determination issued by theState dated September 2 (Respondent's Exhibit 2) reflects in part the following,"Claimant states that she took the -paper down, read it and put it back within 5minutes times. (sic)" It is to be noted,that. thi& document reflects the decision bythe State that Bartlett's discharge did not constitute misconduct because it was not"intentional or wilful disregard of the employer's interests. Claimant was dischargedfor reasons other than misconduct."Thomas O. Hampton, department interviewer for the Division of EconomicSecurity, State of Kentucky, and the examiner who investigated the reason for Bart-lett's discharge, testified that Bartlett at first denied taking the posters down. Aftershowing her the signed statements taken by Potter, Bartlett admitted that she hadtaken the posters down, but stated that she put the posters back about 5 minuteslater.Hampton did not recall that Bartlett had ever thereafter told him anythingdifferent. It is clear, therefore, that Bartlett's testimony was incorrect on this point.An issue also arose at the hearing as to whether Bartlett had removed a letter toemployees from Potter's desk. Bartlett denied specifically that she had removed anypapers from Potter's desk. Rosetta Pearl Boulware, Janie Robertson, and Judy Wil-liams all testified that they saw a one-page letter to employees from Potter whichBartlett had in her possession, and Boulware and Williams testified that they sawBartlett take the letter from Potter's desk. Boulware testified that Bartlett read theletter to some of the employees, and Robertson testified that she herself read theletter.The letter, these. employees identified was a copy of Potter's letter to employ-ees dated July 22, which was received in evidence as General Counsel's Exhibit4(b). Late in the hearing Bartlett was recalled to the stand by the General Counsel' 0 Bartlett testified shetook the clippings down because Union Representative Foster hadsaid he wouldlike to have them. She stated, however, that he did not ask her to get them. UNIFORM RENTAL SERVICE199as a rebuttal witness, and admitted removing a copy of one of Potter's letters toemployees from his office, and letting some of the women employees read it.It is clear from the foregoing' that Bartlett has admitted giving false testimony onthe witness stand, and also that she made statements to both Potter and Hamptonwhich did not reflect the truth. Potter's testimony is supported by that of Calhounand Hampton, and was given in a most candid and persuasive manner. I creditPotter's testimony, and reject that of Bartlett insofar as it is at variance with Pot-ter's testimony. But this does not dispose of the issue as to whether Bartlett's dis-charge was violative of the, Act. Potter testified that he decided to discharge Bart-lettwhen he learned that she had taken the posters down. So the decision to fireher was made before Bartlett lied to Potter during the discharge conversation, andbefore Potter learned that she had taken a letter from his desk and shown it toother employees. The issue is, therefore, whether Potter's testimony that he decidedto discharge Bartlett for taking the posters down was the reason for her discharge,or whether, as General Counsel contends, this was just a pretext and the real reasonfor her discharge was her leading part in the union activities among Respondent'semployees.Approximately on July 1,7 as Potter was leaving his office, he met Artie Robertswho appeared to be upset, and Potter asked her what was wrong. Roberts statedthat it was over this "union thing, they're mad at me because I am not for them."threatening her, and that she "got mad and cussed them out." Roberts named JoAnn' Hazelwood; Joyce' Bartlett, and Edith Moore, and said "practically all of themover in the Order Department" had threatened her. Roberts said that they weregoing to see that she voted the way they wanted her to, and Potter asked who spe-cifically made a threat to her, but Roberts refused to give him a specific name. Rob-erts said that she did not want to get anyone fired, she just wanted to be left alone.Potter told her that if anyone threatened her over any union to let him know andhe would fire them. Potter also testified that Roberts told him that she had attendeda union meeting at the home of Joyce Bartlett.It is clear from the foregoing testimony of Potter, that he believed, as indeed hecandidly admitted, that ' Bartlett was involved' in the union activities. It is not clearthat Potter knew that she was a ringleader' in the union activities, in fact, Potterdenied even suspecting that she was. But assuming Potter did know of the fullextent of Bartlett's union activities,' and the record certainly establishes that shewas a leader in' the union activities,I cannot find on this record that she was dis-criminatorily discharged. Potter testified 'that he personally decided to fire Bartlettwhen he learned that she was the one who took the posters down. Potter testifiedthat he discharged Bartlett for what he considered to' be an act against his authorityas manager. Bartlett was at that time "more or less" in charge of the order depart-ment. Although she was not a supervisor, it was her job to make up orders and tomark them so they would be distributed properly on the routes. There were fourother employees in this department and she was"more or less"in charge of them.Bartlett had had more experience than most employees. -Potter testified that he feltthat it would'-jeojiardize his' authority with the other girls in the order departmentifBartlett was permitted to "get away" with this conduct. In short, Potter fired herfor what he considered to be insubordination. I am persuaded that Potter's dis-charge of this employee stemmed from her act in taking the posters down, and notfrom her union activities as such. I base this finding on the generally favorableimpression I received-of Potter on the witness stand, the fact that his explanation ofhis reason for discharging Bartlett was a completely reasonable one, and the factthat he impressed me as being the kind Of man who would keenly resent any actthat he believed was in derogation of his authority. I therefore cannot find that7 Potterplacedthe time of this conversation as approximately the month of June, butdid notrecall the day of the month. ThedateJuly 1 is based on the testimony of ArtieRoberts whotestifiedthe conversation occurred about a week or 10 days after the June 22meeting atBartlett's house. Roberts was a confusingand rambling witness, and made avery poorimpression on me.I believe her testimony is accurate, however, as to the datethe conversationoccurred,and alsoI accept her testimony that Potter handed her a copyof his undated letter (General Counsel's Exhibit 4(a)) on this occasion Roberts testifiedthat she was absent due to illnessthe day before when this letter was given out to theemployees. I reject Roberts' testimony, which Potter's testimony does not support, that shetold Potter onthis occasionthat shehad seenBartlett remove a copy of his letter toemployeesfrom his office.I believeif she had so informed Potter he would certainly havereferredto thisin his later dischargeconversation with Bartlett. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDBartlett s actof removing posters from the bulletin board was merely a pretext forher discharge For this reason I am unable to give the weight General Counsel-desires to (1) the fact that Respondent discharged Bartlett for this offense ratherthan imposing a less harsh penalty and (2)to the fact that Bartlett received nowarning in advance of her discharge Nor can I attach the significance GeneralCounsel desires to the fact that Potter took statements from witnesses which wasapparentlynot done in earlier dischargesThisis understandable in the light of theinstructions Potter had received from his attorney But this does not end the discussion because it might be arguedthat the actof taking these posters down was initself a form of unionactivityAnd in a sense it was these were antiunion clippingsand removing them was a proumon act But I do not believe this action falls withinthe category of protected union activities I do not believe the Act grants employeesthe protected right to permanently remove literaturewhichan employer posts onitsbulletin board I believethat the rightto regulate the posting of documents onthe bulletinboard is a management prerogativewhichshould be interfered with-only where unlike here the evidence of discriminatory motivation is clear andcompelling I therefore find that the General Counsel has failed to establish by apreponderance of evidence that Bartlett was discriminatorily discharged in violationof Section 8(a) (3) of theAct Ishall recommend the dismissal of this allegation sC Thealleged unlawfulrefusal tobargainThereisno issue as to the appropriate unit,and I find that all production andmaintenance employees including route drivers of Respondent employed at its,OwensboroKentucky establishment exclusive of office clerical and professional-employees guards and supervisors as defined in the Act constitute a unit appro-priate for the purpose of collective bargaining within the meaning of Section 9(b)of the Act.There isan issue however as to theUnionsmajority statusWe turn now to theevidence in this regardWilliamMoseley financial secretary of Local 1341 of the Carpenters Unionand business representative for LowerOhio ValleyCouncil of Carpenters testifiedthatJoyce Bartlettapproachedhim on June22According to Moseley,Bartlettasked him if there was some way the employees might be able to form a unionMoseley told her that if a majorityof her employees would sign cardsthat theywould like to have an election of their own free will for a union,that it could pos-sibly setup that wayMoseley checked with higherauthorityen his union,and was informed in effectthat hisunion did not seek to represent employees inclassifications such as these so Moseley contacted James Foster a Teamster repre-sentative and asked him if his union was interested in representing these employeesFoster said that his union was interestedMoseley then talked to Bartlett about haymg a meeting and inviting employees to attendMoseley testified,go that s whatthe purpose of themeeting wasto have thepeople come down and we how manywere interested in signing cards to hold an electionAbout 12 employeesattended the meeting held on June 22 in Bartlett s home andFosterand Moseley were also present Foster informed the employees that he hadthe cards and the employees asked questions which Foster answered about how theUnionwould benefitthem Fostertold the employees"that he would have to havethesecards filled out to get a majority rule for an electionFoster explainedthat what he meant by majoritywas that two-thirds of the plant could sign cardsa two thirds majority wouldrule the election and if two-thirds of the employeessigned cardsthey would bein their legal rights to apply for an electionFosteralso said ifthey wonthe electiontheycould set up a bargaining committee andneeotiate with the Companyon benefits such as pay raises The card- werethen passed out and theemployeespresent signed cards and returned them toFoster Bartlett and some other girls took some cards to be passed out to otheremployees and then returned to Moselev who agreed to give them to FosterWe turn nowto Foster's version of the meeting of June 22 Foster testified thathe explainedwho hewas to the employees there and pointed out the benefitsemployees could gainby organizingFoster referredto the factthat his union hadorganized the Owensboro Linen Serviceand referredto various benefits derivedfromnegotiationsFoster stated thathis union sought wage increases holidays and8In view of this finding I do not consider it necessary to reach Respondent s contentionthat in any event Bartlett s conduct in removing papers from Potter s desk would havecaused her discharge or that such conduct renders her unfit for reinstatement UNIFORM RENTAL SERVICE201numerous fringe benefits during negotiations. Foster also stated that the cards were-for a two-fold purpose. They were applications for membership in the Teamsters'Union Local 215, and also the card was to be used to authorize the Union to,legally represent them. Further that he told the employees the Union had to havea good majority, "a great majority," and would not attempt it without such a major-ity because if you do not have the support of the people you are wasting their time-and your time. On cross-examination, Foster stated that it was his usual procedureto tell employees what he was going to do with the cards, and that he did so thatnight. Foster specifically denied, however, telling the employees that he was goingto send the cards to the Labor Board and ask for anelection.Foster explained thatthe reason he did not tell the employees the foregoing was because he had beencautioned not to tell employees whom they were trying to organize that the cardsthey were signing were "just for an election."It is apparent that Moseley and Foster differ in their versions of what employ-ees were told at the meeting regarding the purpose of having the cards signed.Moseley had no discernible interest in the outcome of this hearing, and impressed'me as aforthrightwitnesswith a good recollection of the events to which hetestified. Foster on the other hand did have an interest in the litigation. Foster did,not impressme asbeing as reliable a witness as Moseley, and I note particularlyhis evasiveness on cross-examination when he was unsure of the direction the cross-examiner was taking. Under the circumstances, I accept the version of UnionRepresentative Moseley, and reject the contrary version of the meeting of June 22given by Foster and by some of the employees .9It is clear from the record that enough cards were signed at the meeting ofJune 22 to vitiate the Union's majority if the cards are invalid by reason of whatemployees were told by Foster at the meeting. Respondent contends in its briefthat the cards were invalid for this reason. Although I have found above, uponthe basis of Moseley's credited testimony, that the employees were told that thepurpose of signing the cards was to get an election, this is insufficient to invalidatethe cards. As the Board said inShelbyManufacturing Company,155 NLRB 464,"The Board has held on a number of occasions that authorization cards are reli-able evidence of majority status where the solicitor of the cards did not represent-that they were to be usedonlyto secure an election. Here, while several of the-employees may have been told that the cards were to be used to secure an election,-theTrialExaminer did not find any credible evidence to establish that anyemployee who signed the card had been told by the Union that theonlypurpose'of the cards was to obtain an election." Similarly, in the case at bar there is no,credible evidence establishing that employees were told that theonlypurpose wasto obtain an election. In addition, and important in evaluating this question, thecards are clearly a designation of the Union to represent the employees. The card;reads as follows:,e^ ^^^yNo^y^1lLICATI(N FORMEMBERSHIP6AUTHOR1,,Z'ATION FORREPRESENTATION"I-11CNIESUCi 1kJN LOAL No 215216 N Fulton Avenue- phonea25-5169Evanw Ill,Ind-nn, 47710l;/my non treeI(', Ih rehy requnf-1_0_ inhend"1.au'bnrl,.rep'e ref ullcest6\to,es a toile Live har9e n,npsoon, '.11matte"pe"a n,np'o'ale, of pay "eyes ho,.rsn, ploy,, not, nthe. c nd'I,onsandIran,oern,t union1epanoIn be brood byend w ,II comply wnlh all 'hr.laws rule,,regal ,Icons endcact,'cfItbe ^p undnr,toM, IhnlIn the-11M, appi'cnllon and nu II, -I.1-ha,beensiyiicd a on9the -, ryy°llallnn of m 'viioro employee,by tho unity, then1ag,ea ,het'ha,e n , 'ght to rvok,,canceltw,1hdaaw a n dur'ng the wgan,aallon elicit, of the union, tuchporlod h-- net to aecoedone yearfrom tha date he erf^cO0 LiGATtOH1,ofmy own free'a,lt end accord, in the pretence st the,.w Ile, ,e,,and oacrad honor,Ido nowewonsnt to keep the affeua of Chia Union stn, 'fly pnve c aulhr,i ae,ito r veal t`,0µ m..illabide by It, icier,both general and local, and -ill s_sa all honorable mean, to procure amploymant f;vbrothernembn,sI11 meerypo,,,bleeffortto attend the meet ine,nilwdi pay at due,and a+rl, levied Inaccordrte —Itw,h the iternational Brotherhoodof Taunter, Chaul-eu,,,Nvc^ousemen and renlperr lawsIh,lheracre,that ahnllid'tbeharm,'.,d—c corredhitIhavenudenaml, twain-.-,r at tomai111c01rsna,em mmbershlp that 1 be debarred fromallo ordcd by eh— L- Ir'li beOh-eh' to aut^rr,ty,o,d.,tyIn ine actry,,.,Pad fu' In words a, d acheor IŠbrolnerm .Sand roll:nary, f.ntlf-,nol've, aroerg a b'ot her, or ine hum 11-91dIfImy p=ace to ptea"tItrfollae'cg'arxa to '^ ItVnlrandhe-, cwhich Iam am, m nayhareaft .r bacon,, a mamba,To .11 shill1-to Cinema and keep the saau long to I romsin-a mo,nbw,Chauffcr,J.vaniho,xaman and HClper,0 For example Rosa Kathleen Estes Roberts and Edith Moore both testified in effect that-Foster said nothing about an election on this occasion. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, I note that the question of how the Union would benefit employees was goneinto at this meeting. I therefore reject Respondent's contention that these cards wereinvalid because of what the employees were told as to their purpose.In accordance with the stipulation of the parties, I find that there were 23 employ-ees in the appropriate unit on July 15, the date Respondent received the Union'sletter demanding recognition. The evidence establishes the validity of the cards ofthe following persons who were employees of Respondent on July 15: ShermanCook, Rhinerson, Earl Cook, Gilmore, Robertson, G. Keller, C. Keller, PaulRoberts,Williams.McCarty, Bartlett, and Hazelwood. The cards, as set forth above,reflect in large bold print at the top: "Application for Membership" and "Authori-zation for Representation," and just below that in slightly less bold print appears theUnion's name "Teamsters Union Local No. 215." I find and conclude from the tes-timony of the foregoing named employees (except for Earl Cook) that they volun-tarily signed their cards, and either read them or at least read the bold print at thetop. Although Earl Cook testified that he signed a card, he did not recall whether heread it or not. Cook did testify, however, that his normal practice is to read what hesigns.I find and conclude therefore that the cards of the 12 employees named abovevalidly designated the Union to represent these employees, and that the Union repre-sented a majority of the employees in the appropriate unit on July 15.10We turn now to the question of whether Respondent's refusal to recognize theUnion was in bad faith. Foster credibly testified that following the meeting ofJune 22, and as soon as sufficient additional cards were turned in, he went to hisoffice on June 29 and issued instructions to send the "warning letter" and also thepetition to the Labor Board. Both the letter and the petition were prepared that dayand Foster's information was that they were both mailed that day. The petition bearsthe date of filing of June 30. The demand letter was not received by RespondentuntilJuly 15. The letter reads as follows:June 29, 1965Mr. William H. PotterUniform Rental Service, Inc.1216 Wing AvenueOwensboro, KentuckyDear Mr. Potter:This is to advise you that the Chauffeurs Teamsters, Local #215 affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, has been duly designated as collective bargaining rep-resentatives by majority of your employees in a collective bargaining unit com-posed as follows:All production, maintenance and route drives at your Owensboro, Ken-tucky establishment, excluding all other employees, clerical, professionalemployees and all supervisors as defined in the Act.We hereby demand to be recognized as the collective bargaining agents forthe employees in the above named unit and we request that you now desig-nate a time and place within the next few days when we can meet to opennegotiations.At such meeting designated by you, if you have any doubts that we have notbeen designated by a majority of your employees in the above-named unit, weshall be happy to prove our majority status by any means which may be mutu-ally agreeable.We look forward to an early meeting with you.Very truly yours,C. K. ARDEN,PresidentAttorney Hutcheson took the witness stand and testified that Respondent did notanswer the Union's letter based on his decision not to do so. Hutcheson testified thatthe reason he made this decision was because the Union stated in its letter:If you have any doubts that we have not been designated by a majority of youremployees in the above named unit, we shall be happy to prove our majoritystatus by any means which may be mutually agreeable.Hutcheson testified that at the time the letter was received by Respondent, theUnion had selected the course it chose to follow in establishing its majority by filinga petition. Respondent therefore did not answer the letter.io In view of this finding, I do not reach the question of the validity of the cards ofBishop, Small,Boulware, Taylor, and Artie Roberts. UNIFORM RENTAL SERVICE203The record reflects that Attorney Berns signed a consent-election agreement onbehalf of the Union on July 19, and that Attorney Hutcheson signed a consent-election agreement on July 21 on behalf of the Respondent. (General Cousel'sExhibit 2(b).) As noted above, the charge was filed on July 29, the complaint issuedon September 30, and on October 4 the Regional Director dismissed the Union'spetition becasue of the issuance of the complaint. (General Counsel's Exhibit 2(c).)The issue is whether Respondent acted in bad faith in not recognizing and bargain-ing with the Union. InJohn P. Serpa, Inc.,155 NLRB 99, the Board reiterated therule that the General Counsel has the burden of proving that the Employer hasrefused recognition in bad faith, and that "this is usually based on evidence indicat-ing that Respondent has completely rejected the collective-bargaining principle orseeksmerely to gain time within which to undermine the Union and dissipate itsmajority." The evidence does not establish any unfair labor practices committedafter the Union's letter was received by Respondent on July 15. Therefore I cannotfind that Respondent refused recognition in order to gain time within which to under-mine the Union. Nor do I find that Respondent's conduct herein demonstrates a com-plete rejection of the collective-bargaining principle. The reason given by Hutchesonfor Respondent's action in not recognizing the Union cannot be said to be unrea-sonable. In fact, it seems completely reasonable for Respondent to conclude in thecircumstances in this case that the Union had chosen to prove its majority by theelection route and therefore that no answer was necessary. And it is significant inevaluating Respondent's motives to note that Respondent did agree to a consentelection.The only basis for concluding that Respondent acted in bad faith is Pot-ter's letter to employees which was distributed to employees on about July 1. (Gen-eral Counsel's Exhibit 4(a).) I have found above that Respondent violated Section8 (a) (1) of the Act by this letter because it placed employees in fear of the loss oftheir jobs if the Union was selected as collective-bargaining representative. But I donot believe that this conduct demonstrates a complete rejection of the collective-bargaining process. Respondent did not state or even suggest in this letter that itwould refuse to bargain with the Union. Nor do I believe this single instance ofunlawful conduct warrants the inference that Respondent would do so. Accordingly,on the record as a whole, I find and conclude that the General Counsel has not sus-tained his burden of proving that Respondent's refusal to recognize and bargain withthe Union was in bad faith, and I shall recommend the dismissal of this allegation.iiIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities found to be unfair labor practices in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYIn view of my finding that the Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights under theAct, Ishall recommendthat it cease and desist therefrom and post an appropriate notice.Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.All production and maintenance employees including route drivers employeratRespondent's Owensboro, Kentucky, plant, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.The Union at all times material herein has been the exclusive representative ofall employees in the aforesaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.u CfBen Duthier, Inc.,157 NLRB 69;Strydel Incorporated,156 NLRB 1185;Ham-mond & Irving, Incorporated,154 NLRB 1071. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and is.engaging in unfair labor practices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and(7) of the Act.6.Respondent has not violated Sections 8(a)(3) or 8(a)(5) of the Act, nor hasRespondent violated the Act in any way other than as found above.[Recommended Order omitted from publication.]Dee's of New Jersey, Inc.andRetail Clerks International Asso-ciation,Local 1360,AFL-CIO.Cases4-CA-3790 and 4-RC-6528.October 20, 1966DECISION AND ORDEROn June 7, 1966, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had not,engaged in certain other unfair labor practices and recommended thatsuch allegations of the complaint be dismissed. Thereafter, the Gen-eral Counsel, Respondent, and the Charging Party filed exceptions tothe Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings,' conclusions, andIn adopting the Trial Examiner's findings herein,we are not to be considered. as.approving the Trial Examiner's extensive commentary on precedents he considered ap-plicable to the 8(a) (5) aspects of the case.(See the Trial Examiner'sDecision,infra.)We also correct certain statements in the Trial Examiner's report which are not sup-ported by the record.However,these corections do not affect our agreement with his.:ultimate findings herein:(a)The Trial Examiner stated that employee Ranagan attempted to get employee Lind to sign a card on September 19, 1965, whereas thetestimony revealed that such attempt took place on September 9, 1965; (b) the TrialExaminer stated that Ranagan's card was dated July 7, 1965,but that Ranagan testified'that he signed his card the last week in August, whereas the record reveals that his card'Is dated 7/18/65 and lie testified that he signed his card on August 18,1965; (c) thefurther finding that Respondent'ssecretary-treasurer,David Dion,admitted on cross-examination concerning the missing television set, that they had called in a part-timegarden supply salesman,Leon Henderson,who admitted that he loaned the television setto the cook at the Varsity Drug Store to watch a ball game, whereas the record shows that-thiswas the testimony of employee Leon Brown who was informed of this incident by,President Lewis Dion and Leon Henderson.161NLRB No. 18.